MENDHEIM, Justice (dissenting).
The original opinion in this case was released on December 15, 2017, before my appointment to the Court. I have reviewed the materials filed on original submission, along with the filings made in connection with the application for a rehearing filed by Tombigbee Healthcare Authority d/b/a Bryan W. Whitfield Memorial Hospital. I agree with the Court's opinion with the exception of its denial of the Authority's request for a protective order pursuant to § 22-21-8 (b), Ala. Code 1975. As to that issue, I agree with Justice Shaw's dissent. Accordingly, I would grant the application for a rehearing and issue a writ of mandamus directing the circuit court to issue a protective order.